

115 S2714 IS: To award a Congressional Gold Medal to Don and Deyon Stephens, Founders of Mercy Ships, in recognition of nearly 40 years of service as the leaders of a humanitarian relief organization that exemplifies the compassionate character of America.
U.S. Senate
2018-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2714IN THE SENATE OF THE UNITED STATESApril 19, 2018Mr. Cornyn (for himself and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal to Don and Deyon Stephens, Founders of Mercy Ships, in
			 recognition of nearly 40 years of service as the leaders of a humanitarian
			 relief organization that exemplifies the compassionate character of
			 America.
	
 1.FindingsThe Congress finds the following: (1)Mercy Ships was founded in 1978 and has worked in more than 70 countries, providing services valued at more than $1.3 billion, treating more than 2.56 million direct beneficiaries.
 (2)Mercy Ships owns and operates the world’s largest private hospital ship, the Africa Mercy that has five state-of-the-art operating rooms and ward bed space for 82 patients.
 (3)Mercy Ships vessels are staffed by professional volunteer crew including surgeons, nurses, doctors, dentists, cooks, engineers, agriculturalists, teachers, and others.
 (4)Mercy Ships has performed more than 82,000 life-changing or life-saving operations such as cleft lip and palate repair, cataract removal, orthopedic procedures, facial reconstruction, obstetric fistula repair, and tumor removal.
 (5)Mercy Ships has treated over 147,000 dental patients including over 390,000 dental procedures. (6)Mercy Ships has trained more than 5,900 local professionals (including surgeons) who have in turn trained many others.
 (7)Mercy Ships has trained over 38,100 local professionals in their area of expertise including anesthesiology, midwifery, sterilization, orthopedic and reconstructive surgery, and leadership, thereby increasing medical capacity in the host nation.
 (8)Mercy Ships has taught over 198,000 local people in basic health care. (9)Mercy Ships has completed over 1,100 infrastructure development projects focusing on water and sanitation education, agriculture and construction projects which improve local health care delivery systems.
 (10)Annually, Mercy Ships has over 1,600 volunteers who help in locations around the world, 900 of which serve in Africa. At any given time, there are more than 400 crew from 40 nations onboard the Africa Mercy.
 (11)The Africa Mercy alone has had over 4,900 crew from 74 countries serve onboard since its inception in 2007. In addition, more than 950 local Day Workers from 12 different countries have served alongside since it first docked in Africa.
 (12)Mercy Ships has served some of the world’s poorest populations and completed over 589 port visits in 55 developing nations and 18 developed nations for a total of 73 nations including: Australia, Bahamas, Benin, Belgium, Belize, Brazil, Canada, China, Congo Brazzaville, Columbia, Cuba, Denmark, Dominican Republic, El Salvador, Estonia, Faroe Islands, Fiji, France, Gabon, The Gambia, Germany, Ghana, Greece, Grenada, Guatemala, Guinea (West Africa), Guinea-Bissau, Guyana, Haiti, Honduras, Italy, Ivory Coast, Jamaica, Korea, Latvia, Liberia, Lithuania, Madagascar, Malta, Mexico, Montserrat, The Netherlands, New Caledonia, New Zealand, Nicaragua, Norway, Panama, Papua New Guinea, Philippines, Poland, Russia, Samoa, Senegal, Sierra Leone, Solomon Islands, South Africa, Spain, St. Eustatius (NL), St. Kitts, St. Thomas, St. Vincent, Sweden, Tahiti, Togo, Tonga, Trinidad, the United Kingdom, the United States, and Vanuatu.
 (13)Through the years, Mercy Ships has had four hospital ships that have served in some of the poorest ports in the world. Those include:
 (A)The 16,500-ton Africa Mercy is the world’s largest nongovernmental hospital ship and is dedicated to the continent of Africa.
 (B)The 522-foot Anastasis was the flag ship, and completed her first relief mission in 1982 to Guatemala. Her crew of 400 worked in Africa until she was decommissioned in 2007.
 (C)Acquired in 1994, the 265-foot Caribbean Mercy with her crew of 150 focused on the Caribbean basin and Central America with its Eye Surgery Unit. The ship was sold in 2006.
 (D)Donated in 1983, the 172-foot Good Samaritan served the Caribbean, Central and South America for 11 years with a crew of 60. Renamed the Island Mercy, she was redeployed to the South Pacific in 1994 and served there until sold in 2001.
 (E)Mercy Ships is currently building a new hospital ship to serve Africa’s most needy for the next 50 years with delivery expected in 2018. The new vessel, larger than the Africa Mercy, will assume the title of world’s largest private hospital ship with increased capacity building and a focus on healthcare training. It will also further the commitment of Mercy Ships to provide and promote through teaching, safe surgery globally as demonstrated by their membership in the G4 Alliance.
 (14)Mercy Ships has hosted Presidents and other heads of state from many nations around the world onboard their hospital ships who commended the free health care provided to their people.
 (15)Mercy Ships has been endorsed by President Nelson Mandela, President George Bush, Desmond Tutu, President Ellen Johnson Sirleaf, Sir John Major, President Dr. Ernest Bai Koroma, Tony Blair, President Jimmy Carter and First Lady Mary Flake de Flores.
			2.Congressional Gold Medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design to Don and Deyon Stephens, Founders of Mercy Ships.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.